t c memo united_states tax_court yung and anita f chong petitioners v commissioner of internal revenue respondent docket no filed date yung and anita f chong pro sese rebecca duewer-grenville for respondent memorandum findings_of_fact and opinion holmes judge yung chong gave money to his brother to help open a business in beijing he had another business in this country and he and his wife anita claimed large deductions on their tax_return for losses from both the commissioner disallowed almost all of them due to a near complete lack of records the chongs blame this in part on a catastrophe suffered when a labor dispute at the chong brothers’ store in beijing turned ugly--the store was ransacked and looted and his brother had to skedaddle out of china findings_of_fact yung chong works full time as a driver for federal express but he has a strong entrepreneurial spirit that impels him to seek out business opportunities his brother lok chong shares his spirit and they began to collaborate in when lok found a market in china for leftover chicken parts and yung found a way to buy those chicken parts from large chicken producers in the united_states the chong brothers did quite well for several years until those they called the big boys began selling directly to china the chongs’ chicken parts business dried up and a few years passed while lok and yung looked for a new opportunity lok who is an australian citizen moved to beijing in and spotted an opportunity to import western food for the growing expatriate population there lok took the leftover money from the chicken venture yung supplied some additional capital and gourmet down under was born gourmet down under specialized in importing and distributing australian dairy products but also sold american beef and even some authentic mexican food lok available records do not show how much yung chong contributed to the venture over the years but the parties agreed that he had contributed at least dollar_figure by the end of opened his shop next to the u s embassy and at first the store did well but then in lok discovered that several of his employees were importing yogurt from france in direct competition with gourmet down under even worse they were using company facilities storage delivery trucks and business contacts to do so lok fired five employees unfortunately he fired them during chinese new year--which as he credibly testified is a big taboo in chinese culture retribution was swift the storefront was torched the office was ransacked and the bank account was drained everything was destroyed including the business records lok filed a police report with the beijing public security bureau but made no effort to reconstruct the store’s daily business records from prior years the only documentation from the tax_year was a general profit and loss statement and a balance_sheet both of which lok sent to yung in early there were no records to support the revenue and expenses that yung and his wife reported on their return or to prove yung’s percentage ownership of the business during the year the only thing that can be determined about yung’s interest and even that by testimony alone is that he owned one-third of the business by the end of back in the united_states yung was working at his regular full-time job as well as industriously developing ways to make money on the side the main focus of his efforts was nuskin a multilevel marketing company yung acted as an independent_contractor for nuskin incurring various business_expenses such as gas car maintenance and insurance tolls and business meals by his own testimony yung was very frugal in his day-to-day expenses he scheduled his business meetings to avoid paying multiple tolls he bought a few used cars rather than a new car and got special deals from a mechanic when he needed those cars repaired and he treated his prospective clients to meals at only inexpensive restaurants yung kept receipts for many of his expenses but as with gourmet down under he did not have the sort of systematic records of income and expenses customarily kept by businessmen in date yung filed a joint tax_return with his wife anita they did not use a professional preparer and claimed more than dollar_figure in partnership losses and thousands more in self-employment expenses the effect on their tax bill was dramatic--if allowed the losses would completely eliminate their combined taxable_income the commissioner sent the chongs a notice_of_deficiency denying each of the claimed deductions stating it has not been established that the expenses were incurred and paid during the taxable_year the commissioner also added a 20-percent penalty under sec_6662 a for negligence or disregard of the rules and regulations or alternatively for substantially understating the amount of income_tax due the chongs were california residents when they petitioned this court and there was a short trial in san francisco i partnership loss opinion in early lok chong sent his brother a profit-and-loss statement for gourmet down under lok didn’t send a schedule k- nor did he provide any records to verify the business_purpose of the many expenses shown on the statement this statement showed a total partnership loss of over dollar_figure for the year about dollar_figure of which was attributed to yung yung claimed his loss on his schedule c as an other expense but has since conceded that it should have been reported as a partnership loss on schedule e there are four questions which must be answered before we can determine whether yung was entitled to a partnership loss did a partnership exist if there was a partnership what was yung’s distributive_share what was the partnership’ sec_2 all section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure total loss and how much of that loss if any can yung claim a did the partnership exist sec_761 defines a partnership to include unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of this title a corporation or a_trust or estate the commissioner concedes that the chong brothers had a partnership that began in when they started importing chicken parts into china from the united_states we find that the brothers continued to seek out new ventures for their china enterprise even after the chicken parts business ended--and because a partnership continues until no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners sec_708 and b a lok and yung continued to be partners at least until when lok escaped the destruction of gourmet down under exactly how long the partnership continued after gourmet down under cratered doesn’t matter the only relevant issue is whether the partnership was valid and continuing at the end of the tax_year we find that it was b what was yung’s distributive_share a distributive_share is the portion of a partnership’s income and losses which flows through to an individual partner normally each partner’s distributive_share is set out in a partnership_agreement sec_704 when a partnership_agreement is silent each partner’s distributive_share is determined by his interest in the partnership sec_704 a partner’s interest is determined by looking at all facts and circumstances relating to the economic arrangement of the partners sec_1_704-1 income_tax regs there is a presumption that each partner has a per capita share in the partnership but this may be rebutted by facts and circumstances showing a different arrangement id based on the testimony of both lok and yung and the profit and loss statement for we find that yung had a one-third interest in the partnership at the end of however it is somewhat unclear whether he held a one-third interest for the entire tax_year or just at the end yung testified that he contributed dollar_figure during but then in the answering brief accepted respondent’s statement that he didn’t make any capital contributions after a partner’s distributive_share must take into account the various partnership interests throughout the year as well as the length of time each interest was held sec_706 but we do not find yung’s assertion that he made an additional_contribution unsupported by any check or money order receipt in to be credible we therefore find that he had a one-third interest in the partnership throughout the year c what were the partnership’s total losses just like individuals partnerships must keep records to support claims of income deductions credits etc see sec_1_6001-1 income_tax regs such records must show a sufficient business connection for any deductions gorman v commissioner tcmemo_1986_344 when it is evident that there were business-related expenses but the taxpayer is unable to produce records we do have the authority to estimate 39_f2d_540 2d cir but have to have something on which to base our estimate 245_f2d_559 5th cir sec_274 further limits our discretion by adding requirements for substantiating certain kinds of expenses--a burden we can’t lift by relying on the cohan_rule 50_tc_823 affd per curiam 412_f2d_201 2d cir this is a real problem for the chongs because yung himself had no first-hand knowledge of the partnership’s income and expenses and lok’s bookkeeping was very informal--he admitted that he fed his family by withdrawing inventory from the store and he failed to produce a single receipt deposit slip or check book in support of the summary profit-and-loss statement even by the end of the trial the only record that either brother produced to prove any item of the partnership’s income and expenses for the tax_year remained that same profit-and-loss statement lok claims and we believe that he paid chinese taxes on the partnership income but yung didn’t submit any chinese tax returns--or any other records for that matter--into evidence we do find that the primary reason there is so little in the way of documentation is that all the records were destroyed in the chong brothers--particularly lok since he was the onsite manager of gourmet down under--should have tried to salvage or reconstruct what records he could see eg cox v commissioner tcmemo_1980_244 this sort of reasonable reconstruction is always a good practice and it is required for expenses like the travel_expenses that the partnership claimed subject_to sec_274's limitations sec_1_274-5t temporary income_tax regs fed reg date see seckel v commissioner tcmemo_1974_170 we have not seen any evidence of any such reconstruction by either yung or lok we therefore are unable to apply such a defense to this case the lack of records--compounded by the absence of any testimony by lok about any specific items of income or loss-- leads us to find that the partnership has not proven its actual losses for the tax_year d how much of a loss if any can yung claim even if we could determine the partnership’s total losses yung would still only be able to claim his share of such losses to the extent of his adjusted_basis sec_704 80_tc_825 affd 752_f2d_428 9th cir adjusted_basis is essentially the partner’s contribution to the partnership increased by his distributive_share of partnership income and decreased by cash distributions and his share of partnership losses sec_705 a partner’s distributive_share of income or losses automatically flows through to him see sec_702 sec_1_702-1 income_tax regs but his adjusted_basis can’t go below zero if his distributive_share of partnership losses is greater than his available adjusted_basis the excess loss can’t be claimed in that year but must instead be carried forward until he once again has adjusted_basis available to offset the loss see sec_1 d income_tax regs to determine yung’s adjusted_basis in the chong brothers’ partnership at the end of we must know how much he contributed to the partnership and his annual distributive_share of partnership income and or losses since the partnership began both yung and lok credibly testified that there had never been a cash distribution made to yung so we needn’t concern ourselves with that portion of the adjusted_basis equation and the commissioner has conceded that yung contributed at least dollar_figure to the partnership since however even if we take that as a starting point to determine his adjusted_basis we have no record of yung’s distributive_share of income or losses in the partnership during the previous five years a line item on the balance_sheet shows losses carried forward which implies yung was unable to claim prior losses due to a zero adjusted_basis but the court probed the chong brothers on their understanding of partnership tax law and finds that this item on the statement is more_likely_than_not lok’s estimate of prior losses that should have been claimed but weren’t it is simply impossible to state with any certainty what yung’s adjusted_basis was it is therefore impossible for us to say how much of any potential loss yung could have claimed in because we are unable to determine how much loss yung could potentially have claimed we sustain the commissioner’s disallowance of the partnership loss on this alternate ground as well ii schedule c deductions in addition to full-time employment and his interest in the partnership with his brother yung also pursued a multilevel marketing business with nuskin he reported this business on his schedule c and it showed nearly dollar_figure in income that was almost entirely offset by expenses we agree with yung that it is just common sense that he would incur expenses in earning an income from his side business and the commissioner doesn’t dispute many of yung’s expenses--he disallowed only those deductions that are subject_to the limitations of sec_274 to claim a deduction for any item described in sec_274 a taxpayer must substantiate his deduction with adequate_records such as a logbook or diary or sufficient evidence corroborating the taxpayer’s own statement such as the statement of the person s entertained sec_274 sec_1 5t c i and i temporary income_tax regs fed red date these substantiation records must explain a the amount of the expense b the time and place the expense was incurred c the business_purpose of the expense and where applicable d the business relationship to the taxpayer of the person s entertained sec_274 yung didn’t meet these standards for any of the disallowed deductions- -not even breaking down any of his categories of expense into these include the deductions for repair and maintenance on yung’s cars sec_1_274-5t temporary income_tax regs fed reg date specifically lists the cost of maintenance and repairs as one of the expenditure s with respect to an item of listed_property covered by sec_274 individual items he is therefore not entitled to the disputed schedule c deductions iii penalty under sec_6662 the final issue is whether the chongs are liable for a percent accuracy-related_penalty under sec_6662 for neglecting or disregarding the tax rules and regulations or for substantially understating their income_tax the chongs have the burden of proving that the commissioner’s imposition of this penalty was in error see rule a they can do this by showing that under all the facts and circumstances they acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs with regard to the partnership loss we find that the chongs did have reasonable_cause to claim the loss and acted in good_faith partnership tax law is a deceptively complex area a reasonable and prudent person with their background and experience wouldn’t necessarily know to ask about such things as adjusted_basis and distributive shares in fact if such a person received a balance_sheet and profit-and-loss statement like yung did it is much more likely that he would rely on the totals provided in those papers this is especially true in this case where lok was a trained accountant albeit not one trained in u s accounting rules who was in control of all the partnership’s records on the other hand we find that the chongs did not act reasonably and prudently in taking the disallowed schedule c deductions sec_274’s substantiation rules are not complex nor are they so little known as to be a trap for the average taxpayer the chongs could have done any number of things to discover what was needed to claim the business deductions they could have contacted a professional tax preparer or if they didn’t want to spend money on professional assistance they could have contacted the irs directly for advice the irs annually publishes an up-to-date version of publication 463--travel entertainment gift and car expenses this publication outlines in detail the various business_expense deductions which are available and the records required to substantiate them the fact that yung didn’t try to keep any sort of ledger or even keep all of his receipts re-enforces our conclusion that the chongs did not act reasonably we find that the chongs were negligent and disregarded the rules and regulations in claiming their disallowed schedule c deductions conclusion the chongs are not entitled to their claimed deductions for either the partnership loss or the schedule c business_expenses and the commissioner was correct in imposing an accuracy-related_penalty under sec_6662 for their disallowed schedule c deductions however the chongs are not liable for a penalty under that section for claiming a partnership loss decision will be entered under rule
